 

Exhibit 10.1

 

EXECUTION VERSION

 

OPTION AGREEMENT

 

This Option Agreement (this “Agreement”), is made and entered as of April 30,
2020 (the “Effective Date”), by and between United States Steel Corporation, a
Delaware corporation (“USS”), and Stelco Inc., a corporation governed under the
Laws of Canada (“Stelco”). USS and Stelco are sometimes referred to herein
collectively as the “Parties” and each individually as a “Party.” Unless
otherwise specified, capitalized terms used herein shall have the meaning
ascribed to such terms in Exhibit A attached hereto.

 

RECITALS

 

A.USS wishes to grant to Stelco the Option (as defined herein) to acquire an
undivided 25% interest (the “Option Interest”) in and to a to-be-formed entity
(the “Company”) that will own USS’s current iron ore mine located in Mt. Iron,
Minnesota (the “Minntac Mine”).

 

B.Stelco will pay USS $100,000,000 in the aggregate in accordance with the
payment schedule set forth in Section 2 (the “Payment”), for the Option. The
Parties intend that, subject to exercise of the Option, the Payment will be the
initial installment of Stelco’s capital contribution to the Company at the
closing of the transactions contemplated by the Master Agreement (defined
below), pursuant to which Stelco will contribute an additional $500,000,000 to
the Company.

 

C.Concurrently with, and subject to, the execution and delivery of this
Agreement, the Parties have entered into an Amended and Restated Pellet Sale and
Purchase Contract (the “Pellet Agreement”) and Stelco has previously provided a
standby letter of credit, in the form required by the Pellet Agreement, to
backstop Stelco’s payment obligations under the Pellet Agreement (the “LOC”).

 

D.The Parties wish to enter into this Agreement on the terms and subject to the
conditions described herein.

 

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements set forth herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby agree as follows:

 

1.             Grant of Option; Option Term. USS hereby grants to Stelco the
right to exercise the option (the “Option”) to purchase the Option Interest on
the terms and subject to the conditions set forth herein and in the Master
Agreement. Subject to the termination provisions set forth in Section 10, the
Option shall be exercisable by Stelco on the terms and subject to the conditions
herein at any time during the period commencing on the Final Payment Date and
expiring at 11:59 p.m. Eastern Time on January 31, 2027 or the earlier
termination of this Agreement and the Option pursuant to Section 10 (the “Option
Term”), which for the avoidance of doubt, shall not be extended or tolled for
any reason (including the pendency of any Due Diligence Period or the delivery
of an Exercise Notice) (the “Option Termination”).

 



 

 

 

2.            Option Payment. The Option is granted in consideration of Stelco’s
payment of the amounts set forth below (each, a “Partial Payment”) to USS by
wire transfer of immediately available United States funds on or before the
dates set forth below (each, a “Payment Date”):

 

(a)               $20,000,000 on the Effective Date;

 

(b)               $20,000,000 on July 1, 2020;

 

(c)               $20,000,000 on September 1, 2020;

 

(d)               $20,000,000 on November 1, 2020; and

 

(e)               $20,000,000 on the Final Payment Date.

 

provided, that upon the consummation of the event set forth in Annex 1 (the
“Acceleration Event”) prior to the Final Payment Date, then the Payment Date of
each remaining Partial Payment shall be immediately accelerated and become due
and payable within two Business Days after the Acceleration Event and such date
of payment shall become the “Final Payment Date” for all purposes in this
Agreement; provided further, that if any Payment Date falls on a day that is not
a Business Day, the Partial Payment due on such Payment Date shall be due on the
immediately preceding Business Day. Stelco shall keep USS reasonably appraised
of the status of the Acceleration Event and shall notify USS immediately
following the consummation thereof. In the event Stelco fails to make any
Partial Payment on or before the applicable Payment Date (including upon the
acceleration of the Partial Payments due hereunder upon the termination of this
Agreement and the Option pursuant to Section 10 (other than termination by USS
pursuant to Section 10(b)(iii) if USS elects to pay Stelco the Termination
Fee)), provided, except with respect to the Partial Payment due on or before the
Final Payment Date (for which no notice shall be required), USS shall have given
Stelco written notice, delivered at least three Business Days prior to drawing
on the LOC, stating USS’s intention to draw on the LOC, USS shall be entitled to
immediately draw upon the LOC to satisfy all or any portion of the aggregate
amount of the unpaid Partial Payments, provided that nothing in this Section 2
shall otherwise limit USS’s right to seek any other remedy to which it is
entitled at law or in equity in respect of Stelco’s breach of its payment
obligations hereunder. Upon USS’s receipt of all Partial Payments (other than
upon the termination of this Agreement and the Option pursuant to Section 10),
the amount of the LOC shall be reduced in accordance with the terms of the
Pellet Agreement. Notwithstanding anything to the contrary in the foregoing,
within 30 days following the Effective Date, Stelco shall amend the LOC (in a
form, and on terms and conditions, satisfactory to USS in its sole discretion
(acting reasonably)) to provide for draws thereon by USS pursuant to this
Section 2 and provide such amended LOC to USS; provided, that Stelco’s failure
to so provide such amended LOC to USS shall constitute a material breach of this
Agreement entitling USS to terminate this Agreement and the Option upon written
notice to Stelco in accordance with Section 10(b)(i).

 

3.            Exercise of Option.

 

(a)            Exercise Date. At any time during the Option Term, but subject to
the satisfaction or waiver of the conditions set forth in Section 8, Stelco may
exercise the Option by delivering to USS a written, unconditional, and
irrevocable notice in the form attached hereto as Exhibit B (the “Exercise
Notice”). For the avoidance of doubt, the Payment shall be credited toward the
payment of any amounts due upon the consummation of the transactions
contemplated by the Master Agreement.

 



2

 

 

(b)          Master Agreement. Commencing immediately following the delivery of
the Exercise Notice (the date of delivery thereof being the “Exercise Date”),
the Parties shall negotiate in good faith to finalize any bracketed or other
unfinished provisions of the Master Agreement and the exhibits and attachments
thereto (including, without limitation, completion of the Schedules (as defined
in the Master Agreement)) and no later than 15 Business Days after the Exercise
Date, each Party shall deliver to the other Party a duly executed copy of the
Master Agreement.

 

(c)          Pre-Exercise Due Diligence.

 

(i)            At any time during the Option Term, Stelco may, upon written
notice to USS in the form set out in Exhibit C (a “Due Diligence Notice”),
commence a confirmatory due diligence review of the assets and operations of the
Minntac Mine in accordance with this Section 3(c). Upon USS’s delivery of
substantially all of the information specified in the Due Diligence Notice,
Stelco shall have a period of 60 days to complete confirmatory due diligence
(the “Due Diligence Period”) and deliver the Exercise Notice. USS will not be
considered to have delivered “substantially all” of the information specified in
the Due Diligence Notice until all material information has been delivered,
which, for greater certainty shall include copies of the Minntac Mine’s
then-current (A) mine plan (Item 7 of the Due Diligence Notice), (B) resource
and reserve estimates (Item 4 of the Due Diligence Notice); (C) annual
operational and capital expenditure budgets (Item 6 of the Due Diligence Notice)
and (D) environmental assessments and remediation plans in USS’s or its
advisors’ possession (Item 2 of the Due Diligence Notice).

 

(ii)           From the date that Stelco delivers the Due Diligence Notice until
the earlier of the Exercise Date, the termination of this Agreement and the
Option pursuant to Section 10, and the expiration of the Due Diligence Period,
USS shall, subject in all respects to the terms of, and the restrictions
contained in, the Confidentiality Agreement:

 

(A)             permit Stelco and its Representatives to make no more than three
on-site visits to the Minntac Mine at a mutually acceptable time and date(s) as
may be reasonably required for Stelco to conduct its due diligence review and
which shall be conducted in accordance with USS’s reasonable on-site
restrictions and visitation procedures;

 

(B)              make available to Stelco or its Representatives the senior
operational and management staff of the Minntac Mine at a mutually acceptable
time and date(s) as may be reasonably required for Stelco to conduct its due
diligence review to be held in Pittsburgh, Pennsylvania for a period of no more
than three days;

 



3

 

 



(C)              provide Stelco and its Representatives with the information
specified in the Due Diligence Notice; and

 

(D)             permit environmental and technical consultants engaged by Stelco
to conduct an on-site Phase I environmental site assessment and technical
assessment at the Minntac Mine.

 

(iii)        Simultaneously with the execution and delivery of this Agreement,
the Parties will amend each of the Existing Confidentiality Agreements (A) to
extend the terms thereof to expire on the earlier of (1) the second anniversary
of the Option Termination (or if this Agreement and the Option are terminated
pursuant to Section 10, the second anniversary of the date of termination) and
(2) the consummation of the transactions contemplated by the Master Agreement
and (B) to remove the right of either Party to terminate such Existing
Confidentiality Agreement for convenience prior to the expiration of the term
thereof. Any information shared by the Parties pursuant to this Agreement or any
other Contract entered into between the Parties in connection herewith, shall in
all cases be subject to the Existing Confidentiality Agreements.

 

(iv)         Any access granted by USS to Stelco and its Representatives shall
be during normal business hours upon reasonable advance written notice by Stelco
to the Representatives designated by USS. For the avoidance of doubt, nothing in
this Section 3(c) or otherwise shall require USS to furnish to Stelco or its
Representatives any materials or information (x) regarding USS’s entry into or
conducting of a sale process with respect to the Minntac Mine prior to execution
of this Agreement, (y) which is subject to an attorney/client, an attorney
work-product or other legal privilege, or (z) which may not be disclosed
pursuant to applicable Law (including competitively sensitive information of
USS; provided, that the Parties will use commercially reasonable efforts to
share such information via a “clean room” pursuant to the Existing
Confidentiality Agreements), a protective order or confidentiality agreement or
obligation. Notwithstanding anything to the contrary contained herein, prior to
the Exercise Date, without the prior written consent of USS, which may be
withheld for any reason, Stelco shall have no right to perform invasive or
subsurface investigations or environmental sampling of the properties or
facilities of USS, including at the Minntac Mine.

 

(d)         Post-Exercise Matters. During the period commencing on the Exercise
Date and ending upon the earlier of the execution and delivery of the Master
Agreement pursuant to Section 3(b) and termination of this Agreement and the
Option pursuant to Section 10, Stelco may withdraw the Exercise Notice by
written notice to USS upon the occurrence of any Material Adverse Effect. If
Stelco withdraws the Exercise Notice pursuant to the foregoing sentence,
thereafter Stelco may only deliver a single additional Due Diligence Notice
(regardless of how many Due Diligence Notices Stelco may have previously
delivered) and a single additional Exercise Notice, in each case, during the
remainder of the Option Term. Notwithstanding Section 20, each of USS and Stelco
may publicly disclose Stelco’s withdrawal of the Exercise Notice pursuant to
applicable Law or any listing agreement with or rules of any applicable national
securities exchange, trading market or listing authority, provided that if such
disclosure includes any information relating to the other Party or the reason
for Stelco withdrawing the Exercise Notice (other than a mere reference to the
exercise of Stelco’s rights pursuant to, and with reference to, this
Section 3(d) or USS’s disclosures regarding the condition or operations of the
Minntac Mine), such other Party shall have the right to review and comment on
any such disclosure and the disclosing Party will consider and incorporate such
comments in good faith prior to making such public disclosure.

 



4

 

 

4.            Representations and Warranties.

 

(a)          USS Representations. USS hereby represents and warrants in favor of
Stelco, as of the Effective Date and as of the Exercise Date, as follows:

 

(i)            Existence and Good Standing; Authority. USS (A) is a corporation
duly organized and validly existing and in good standing under the Laws of the
State of Delaware and (B) has all requisite corporate power and authority to
execute and deliver this Agreement. All corporate acts and other proceedings
required to be taken by USS to authorize the execution, delivery and performance
of this Agreement have been duly and properly taken.

 

(ii)           No Encumbrance. There are no Encumbrances over, upon or with
respect to USS’s rights (including the Option and the Option Interest) under
this Agreement.

 

(iii)           Execution and Delivery; Enforceability. This Agreement has been
duly executed and delivered by USS and, assuming that this Agreement has been
duly authorized, executed and delivered by Stelco, constitutes a legal, valid
and binding obligation of USS enforceable against USS in accordance with its
terms (subject, as to enforcement (regardless of whether enforceability is
considered in a proceeding in equity or at law), to applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and other Laws
affecting creditors’ rights generally or general principles of equity (the
“General Enforceability Exceptions”)).

 

(iv)          Consents. No Consent of, or Filing with, any Governmental
Authority is required to be obtained or made, as applicable, by or with respect
to USS in connection with (A) the execution and delivery of this Agreement, (B)
the granting of the Option, (C) upon exercise of the Option, the consummation of
the transactions contemplated under this Agreement and (D) the compliance by USS
with the terms and conditions of this Agreement.

 

(v)           No Conflicts. The execution and delivery of this Agreement and the
granting of the Option by USS and, upon exercise of the Option, the consummation
of the transactions contemplated under this Agreement, will not conflict with,
or result in any violation of or default (with or without notice or lapse of
time, or both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to loss of a benefit under, or give rise to
any obligation of any Person to make any payment under, or give rise to the
increased, additional, accelerated or guaranteed rights or entitlements of any
Person under any provision of (A) the certificate of incorporation or by-laws of
USS, (B) any Contract to which USS is a party or by which any of its properties
or assets are bound or (C) any Law applicable to the operations or the assets of
USS, except, in the case of the foregoing, for any such conflict, violation,
default, termination, cancellation, acceleration, loss or other occurrence which
would not reasonably be expected to prevent or materially impede or delay the
consummation of the transactions contemplated by this Agreement.

 

(vi)           Solvency. USS is Solvent. No transfer of property is being made,
and no obligation is being incurred in connection with the transactions
contemplated by this Agreement and the Master Agreement, with the actual intent
to hinder, delay or defraud either present or future creditors of USS.

 

(vii)          No Other Representations or Warranties. Except for the
representations and warranties contained in this ‎Section 4(a) and in Article IV
of the Master Agreement, (A) neither USS nor any of its Affiliates or their
respective Representatives or any other Person has made or makes any other
express or implied representation or warranty with respect to USS, the Option,
the Minntac Mine, the Contributed Assets (as defined in the Master Agreement) or
with respect to any other information provided, or made available, to Stelco or
any of its Affiliates or their respective Representatives in connection with the
transactions contemplated hereby and (B) neither USS nor any of its Affiliates
or their respective Representatives or any other Person has made or makes any
representation or warranty, express or implied, as to the prospects of the
Minntac Mine or with respect to any forecasts, projections or business plans or
other material or information, whether made available to Stelco, its Affiliates
or their respective Representatives in any virtual data room, confidential
information memorandum, management presentations, offering materials, site tours
or visits, diligence calls or meetings or any documents prepared by, or on
behalf of, USS or any of its Affiliates or their respective Representatives, or
Stelco or its Affiliates or their respective Representatives, or any of Stelco’s
potential financing sources in connection with Stelco’s financing activities
with respect to the transactions contemplated by this Agreement. Each of USS and
its respective Affiliates disclaims any and all representations and warranties,
whether express or implied, except for the representations and warranties
contained in this ‎Section 4(a).

 

(b)          Stelco Representations. Stelco represents and warrants in favor of
USS, as of the Effective Date, as of each Payment Date (solely with respect to
the representations and warranties set forth in Section 4(b)(vi)) and as of the
Exercise Date, as follows:

 

(i)             Existence and Good Standing; Authority. Stelco is a corporation
duly organized and validly existing and in good standing under the Laws of
Canada. Stelco has all requisite corporate power and authority to execute and
deliver this Agreement. All corporate acts and other proceedings required to be
taken by Stelco to authorize the execution, delivery and performance of this
Agreement have been duly and properly taken.

 



5

 

 

(ii)            Execution and Delivery; Enforceability. This Agreement has been
duly executed and delivered by Stelco and, assuming that this Agreement has been
duly authorized, executed and delivered by USS, constitutes a legal, valid and
binding obligation of Stelco, enforceable against Stelco in accordance with its
terms (subject, as to enforcement (regardless of whether enforceability is
considered in a proceeding in equity or at law)) to the General Enforceability
Exceptions.

 

(iii)           Consents. No Consent of, or Filing with, any Governmental
Authority is required to be obtained or made, as applicable, by or with respect
to Stelco in connection with (A) the execution and delivery of this Agreement,
(B) the receipt or exercise of the Option, (C) upon exercise of the Option, the
consummation of the transactions contemplated under this Agreement and (D) the
compliance by Stelco with the terms and conditions of this Agreement.

 

(iv)           No Conflicts. The execution and delivery of this Agreement and
the receipt or exercise of the Option by Stelco and, upon exercise of the
Option, the consummation of the transactions contemplated under this Agreement,
will not conflict with, or result in any violation of or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a
benefit under, or give rise to any obligation of any Person to make any payment
under, or give rise to the increased, additional, accelerated or guaranteed
rights or entitlements of any Person under any provision of (A) the certificate
of incorporation or by-laws of Stelco or (B) any Contract to which Stelco is a
party or by which any of its properties or assets are bound or (C) Law
applicable to the operations or the assets of Stelco, except, in the case of the
foregoing, for any such conflict, violation, default, termination, cancellation,
acceleration, loss or other occurrence which would not reasonably be expected to
prevent or materially impede or delay the consummation of the transactions
contemplated by this Agreement.

 

(v)            No Encumbrances. There are no Encumbrances over, upon or with
respect to Stelco’s rights (including the Option and the Option Interest) under
this Agreement.

 

(vi)           Solvency. Stelco is Solvent. No transfer of property is being
made, and no obligation is being incurred in connection with the making of any
Partial Payment on the applicable Payment Date or the transactions contemplated
by this Agreement and the Master Agreement, with the actual intent to hinder,
delay or defraud either present or future creditors of Stelco.

 



6

 

 

(vii)         Financial Ability.

 

(A)             No less than two Business Days prior to the Exercise Date,
Stelco will have delivered to USS the executed debt commitment letters (or such
other financing commitments satisfactory to USS, acting reasonably), together
with any exhibits, schedules, annexes and term sheets thereto (or customary
documentation relating to any such non-debt financing) (collectively, the
“Commitment Letters”), pursuant to which the Debt Financing Sources (or such
other financing sources satisfactory to USS, acting reasonably) have committed
to provide, subject to the terms and conditions set forth therein, debt
financing (or other financing satisfactory to USS, acting reasonably) for the
transactions contemplated by the Master Agreement in the aggregate amount set
forth therein (the “Financing”); provided that for purposes of this
Section 4(b)(vii)(A), USS’s objection to any non-debt Financing shall be deemed
“reasonable” hereunder to the extent that (x) Stelco has not provided USS with
evidence, as may be reasonably requested by USS, demonstrating that the non-debt
Financing source has the financial capability, credit rating (or equivalent
metric to the debt financing source), creditworthiness, sufficient available
capital reserves and other resources, in each case to fund the amounts required
pursuant to the applicable Commitment Letters, (y) the applicable Commitment
Letters (together with any exhibits, schedules, annexes and term sheets thereto)
and the financing committed thereunder are subject to conditionality provisions
that provide less certainty of funding thereunder than if such commitments were
debt commitments subject to customary “SunGard” provisions with respect to
limited conditionality and the availability of certain funds or (z) all
inter-creditor agreements, voting agreements, rights, preferences or privileges
of any security have not yet been already agreed in principle. Prior to the
Exercise Date, Stelco will have also delivered to USS, on a confidential basis,
a true, correct and complete (other than the redaction noted below) copy of the
fee letter or other documentation relating to any non-debt Financing (the “Fee
Letter”) which sets forth certain terms of the Financing (it being understood
that any such Fee Letter provided to USS may be redacted to omit confidential
compensation information and certain market flex provisions, none of which would
adversely affect the amount or availability of the Financing). On the Exercise
Date, the Commitment Letters and the Fee Letter will be in full force and
effect. On the Exercise Date, the Commitment Letters and the Fee Letter, in the
form delivered by Stelco to USS, will be legal, valid and binding obligations of
Stelco and, to Stelco’s knowledge, the other parties thereto, in each case,
except as may be limited by the General Enforceability Exceptions. On the
Exercise Date, there will be no side letters, other agreements or understandings
or arrangements, including conditions precedent or other contingencies relating
to the funding of the full amount of the Financing and the only conditions
precedent related to the obligations of the parties to the Commitment Letters to
fund the full amount of the Financing thereunder will be those expressly set
forth in the Commitment Letters. As of the Exercise Date, there will have been
no event which will have occurred which, with or without notice, would
constitute a breach or default on the part of Stelco, and to Stelco’s knowledge,
any other party thereto, under the Commitment Letters. As of the Exercise Date,
Stelco will have fully paid any and all commitment fees or other fees required
by the Commitment Letters and Fee Letter to be paid by it on or prior to the
Exercise Date. On the Exercise Date, Stelco will not be aware of any change,
circumstance, fact, occurrence or event that, with or without notice, lapse of
time or both, would reasonably be expected to (1) make any of the assumptions or
any of the statements set forth in the Commitment Letters or the Fee Letter
inaccurate, (2) result in any of the terms or conditions in any of the
Commitment Letters or the Fee Letter not being satisfied, (3) cause the Fee
Letter or any of the Commitment Letters to be ineffective or (4) otherwise
result in the Financing not being available on a timely basis in order to
consummate the transactions contemplated by the Master Agreement, in each case,
assuming the satisfaction or waiver of the conditions set forth in Article VI of
the Master Agreement.

 



7

 

 

(B)              The Financing, when funded in accordance with the Commitment
Letters will be sufficient to enable Stelco to pay any and all amounts required
to be paid by Stelco pursuant to the Master Agreement and the Ancillary
Agreements (as defined in the Master Agreement).

 

5.            Financial Statements.

 

(a)           During the Option Term, Stelco may no more than once per calendar
year and upon written notice to USS, request that USS provide audited carve-out
financial statements with respect to the Minntac Mine for the two years ended
prior to the year in which Stelco delivers its written request (“Financial
Statements”). Upon receipt of Stelco’s written request pursuant to this
Section 5, USS shall (i) provide Stelco with an estimate for any and all
out-of-pocket costs and expenses incurred in the preparation and delivery of the
Financial Statements (the “Financial Statement Costs”), and (ii) use
commercially reasonable efforts to prepare and deliver, or cause to be prepared
and delivered, to Stelco the Financial Statements as soon as reasonably
practicable. The Financial Statements shall be prepared in accordance with
either generally accepted accounting principles in the United States or
International Financial Reporting Standards, as requested by Stelco in its
written notice.

 

(b)           Stelco shall timely (but in no event later than 15 days after the
presentment of an invoice by USS) reimburse USS in full for all reasonable and
documented Financial Statement Costs for each and every time that Stelco
requests such Financial Statements. Stelco’s failure to pay such amounts when
due pursuant to this Section 5 shall constitute a material breach of this
Agreement entitling USS to terminate this Agreement and the Option upon written
notice to Stelco, provided that such failure to pay remains outstanding for a
period of 15 days following the date on which USS provides written notice of
such failure to pay to Stelco.

 



8

 

 

6.            Notice of Certain Events. During the Option Term, USS shall (a)
promptly (but in no event less than three Business Days after USS becomes aware)
inform Stelco in writing of the occurrence of any Material Adverse Effect and
(b) each calendar year provide Stelco a written summary setting forth the proven
and probable reserves and the production of the Minntac Mine. From and after the
delivery of an Exercise Notice, Stelco shall promptly (but in no event less than
three Business Days after Stelco becomes aware) inform USS in writing of any
change in the Financing, including without limitation any adverse change that
could give rise to USS’s right to terminate this Agreement and the Option
pursuant to Section 10(b)(vii) (assuming such adverse change remained uncured or
was incapable of cure).

 

7.            Negotiation of Master Agreement. For the period commencing on the
Effective Date and expiring at 11:59 p.m. Eastern Time on the date that is 30
days following the Effective Date (which period may be extended by the Parties
by mutual written agreement), the Parties shall negotiate in good faith
substantially final forms of the Master Agreement and the LLC Agreement. Upon
completion thereof, the final forms of the Master Agreement shall be attached
hereto as Exhibit D with the LLC Agreement attached as an exhibit thereto.

 

8.            Conditions to Exercise and Obligations of USS. Stelco’s right to
exercise the Option during the Option Term and USS’s obligation to execute and
deliver the Master Agreement pursuant to Section 3 will be subject to the
satisfaction or USS’s written waiver (to the extent permitted by Law) in its
sole discretion, at or prior to the delivery of the Exercise Notice, of each of
the following conditions:

 

(a)            (i) the representations and warranties of Stelco contained in
‎Section 4(b) shall be true and correct in all respects as of the Exercise Date
as though made on the Exercise Date (or, in the case of representations and
warranties that address matters only as of a particular date, as of such date);
and (ii) Stelco shall have performed and complied in all material respects with
all agreements and covenants contained in this Agreement required to be
performed or complied with by it prior to or on the Exercise Date;

 

(b)            no less than two Business Days prior to the Exercise Notice,
Stelco will have delivered to USS the Commitment Letters and the Fee Letter
pursuant to which the Debt Financing Sources have committed to provide the
Financing; and

 

(c)            Stelco shall not be in material default, subject to its rights to
cure, under the Pellet Agreement.

 

9.            Conditions to Obligations of Stelco. Stelco’s obligation to
execute and deliver the Master Agreement pursuant to Section 3 will be subject
to the satisfaction or Stelco’s written waiver (to the extent permitted by Law)
in its sole discretion, at or prior to the delivery of the Exercise Notice, of
each of the following conditions:

 

(a)            (i) the representations and warranties of USS contained in
‎Section 4(a) shall be true and correct in all respects as of the Exercise Date
as though made on the Exercise Date (or, in the case of representations and
warranties that address matters only as of a particular date, as of such date);
and (ii) USS shall have performed and complied in all material respects with all
agreements and covenants contained in this Agreement required to be performed or
complied with by it prior to or on the Exercise Date; and

 



9

 

 

(b)            USS shall not be in material default, subject to its rights to
cure, under the Pellet Agreement.

 

10.          Termination.

 

(a)         This Agreement and the Option will terminate automatically and
without prior notice or any further action by any Party upon the earliest to
occur of the following:

 

(i)            (A) the failure of Stelco to timely deliver an Exercise Notice in
accordance with Section 3(a) prior to the Option Termination, (B) Stelco’s
failure to make any Partial Payment when due pursuant to Section 2 and which is
not otherwise funded by drawing on the LOC, provided, except with respect to the
Partial Payment due on or before the Final Payment Date, that such failure to
make any Partial Payment remains outstanding on the date that is three Business
Days following the date on which USS delivers written notice of such failure to
Stelco, or (C) Stelco’s withdrawal of an Exercise Notice pursuant to
Section 3(d) following the Option Termination; and

 

(ii)           the execution and delivery of the Master Agreement.

 

(b)          USS may terminate this Agreement at any time prior to (x) with
respect to Sections 10(b)(i), 10(b)(ii), 10(b)(iii) and 10(b)(iv) below, the
earlier of the Exercise Date or the Option Termination and (y) with respect to
Sections 10(b)(v), 10(b)(vi) and 10(b)(vii) below, the Option Termination, in
each case, by written notice to Stelco:

 

(i)           if Stelco is in breach of any of the representations, warranties,
covenants or agreements in this Agreement (other than with respect to Stelco’s
obligation to make any Partial Payment when due pursuant to Section 2 of this
Agreement, which shall be addressed pursuant to Section 10(a)(i)(B)) and
(A) such breach would cause any condition set forth in Section 8 not to be
satisfied and (B) such breach is incapable of cure on or prior to the Option
Termination or, if capable of cure, has continued without cure for a period of
30 days after delivery of USS’s notice of such breach; provided, however, that
(1) USS shall have given Stelco written notice, delivered at least 30 days prior
to such termination (or promptly, if such notice is given within 30 days of the
Option Termination), stating USS’s intention to terminate this Agreement
pursuant to this Section 10(b)(i) and the basis for such termination and (2) USS
shall not have the right to terminate this Agreement pursuant to this
Section 10(b)(i) if USS is then in material breach of this Agreement;

 

(ii)          if Stelco is in material breach of any of the representations,
warranties, covenants or agreements in the Pellet Agreement and such material
breach is incapable of cure on or prior to the Option Termination or, if capable
of cure, has continued without cure for a period of 30 days after delivery of
USS’s notice of such material breach; provided, however, that (A) USS shall have
given Stelco written notice, delivered at least 30 days prior to such
termination (or promptly, if such notice is given within 30 days of the Option
Termination), stating USS’s intention to terminate this Agreement pursuant to
this Section 10(b)(ii) and the basis for such termination and (B) USS shall not
have the right to terminate this Agreement pursuant to this Section 10(b)(ii) if
USS is then in material breach of the Pellet Agreement;

 



10

 

 

(iii)         if USS enters into a Contract with a third party to sell in excess
of a majority of the ownership of the Minntac Mine, regardless of the form or
structure of transaction (whether alone, in a series of related transactions or
in connection with the sale of some or all of USS’s other iron ore mining
assets), provided, however, that, if USS enters into such Contract after the
Final Payment Date, then prior to providing notice of termination pursuant to
this Section 10(b)(iii), USS will use commercially reasonable efforts to provide
for survival of this Agreement following such transaction; provided further,
however, that the foregoing shall in no way prohibit, limit, delay or inhibit
USS’s right to enter into or consummate such transaction;

 

(iv)         pursuant to Section 10(d);

 

(v)          if Stelco fails to deliver a duly-executed copy of the Master
Agreement within the period specified in Section 3(b) following Stelco’s
delivery of the Exercise Notice in accordance with Section 3(a);

 

(vi)         upon the announcement by Stelco of a Change of Control to a
Prohibited Transferee; or

 

(vii)        following delivery of the Exercise Notice, if any material adverse
change in the Financing occurs, including, without limitation:

 

(A)          the occurrence of any event which, with or without notice, would
constitute a breach or default on the part of Stelco, and to Stelco’s knowledge,
any other party thereto, under the Commitment Letters;

 

(B)           Stelco’s failure to fully pay any and all commitment fees or other
fees required by the Commitment Letters and Fee Letter to be paid by it on or
after the Exercise Date; or

 

(C)           any other change, circumstance, fact, occurrence or event that,
with or without notice, lapse of time or both, would (1) make any of the
assumptions or any of the statements set forth in the Commitment Letters or the
Fee Letter inaccurate or (2) result in any of the terms or conditions in any of
the Commitment Letters or the Fee Letter not being satisfied,

 

in each case, that would reasonably be expected to either (x) cause the Fee
Letter or any of the Commitment Letters to be ineffective or (y) otherwise
result in the Financing not being available on a timely basis in order to
consummate the transactions contemplated by the Master Agreement, and in each
case, assuming the satisfaction or waiver of the conditions set forth in Article
VI of the Master Agreement; provided, however, that USS shall have given Stelco
written notice, delivered at least seven Business Days prior to such
termination, stating USS’s intention to terminate this Agreement and the Option
pursuant to this Section 10(b)(vii); provided, further that the basis for such
termination is incapable of cure or if capable of cure, has continued without
cure for the seven Business Day period after delivery of USS’s notice of
intention to terminate this Agreement and the Option pursuant to this
Section 10(b)(vii).

 



11

 

 

(c)          Stelco may terminate this Agreement at any time prior to the
earlier of the Exercise Date or the Option Termination by written notice to USS:

 

(i)           if USS is in breach of any of the representations, warranties,
covenants or agreements in this Agreement and (A) such breach would cause any
condition set forth in Section 9 not to be satisfied and (B) such breach is
incapable of cure on or prior to the Option Termination or, if capable of cure,
has continued without cure for a period of 30 days after delivery of Stelco’s
notice of such breach; provided, however, that (1) Stelco shall have given USS
written notice, delivered at least 30 days prior to such termination (or
promptly, if such notice is given within 30 days of the Option Termination),
stating Stelco’s intention to terminate this Agreement pursuant to this
Section 10(c)(i) and the basis for such termination and (2) Stelco shall not
have the right to terminate this Agreement pursuant to this Section 10(c)(i) if
Stelco is then in material breach of this Agreement;

 

(ii)           if USS is in material breach of any of the representations,
warranties, covenants or agreements in the Pellet Agreement and such material
breach is incapable of cure on or prior to the Option Termination or, if capable
of cure, has continued without cure for a period of 30 days after delivery of
Stelco’s notice of such material breach; provided, however, that (A) Stelco
shall have given USS written notice, delivered at least 30 days prior to such
termination (or promptly, if such notice is given within 30 days of the Option
Termination), stating Stelco’s intention to terminate this Agreement pursuant to
this Section 10(c)(ii) and the basis for such termination and (B) Stelco shall
not have the right to terminate this Agreement pursuant to this
Section 10(c)(ii) if Stelco is then in material breach of the Pellet Agreement;

 

(iii)         upon the announcement by USS of a Change of Control to a
Prohibited Transferee; or

 

(iv)         if USS fails to deliver a duly-executed copy of the Master
Agreement within the period specified in Section 3(b) following Stelco’s
delivery of the Exercise Notice in accordance with Section 3(a).

 



12

 

 



(d)           If Stelco fails to deliver the Exercise Notice upon the expiry of
the Due Diligence Period, Stelco shall pay USS $20,000,000 (the “Due Diligence
Fee”) within two Business Days after the expiration of the Due Diligence Period,
by wire transfer of immediately available United States funds to an account
designated in writing by USS. For the avoidance of doubt, the Due Diligence Fee
shall be payable each time Stelco delivers a Due Diligence Notice and fails to
deliver the Exercise Notice prior to the expiry of the Due Diligence Period. In
the event Stelco either (i) delivers a third Due Diligence Notice (after failing
to deliver an Exercise Notice following the prior two Due Diligence Notices) or
(ii) delivers a Due Diligence Notice after exercising its right to withdraw an
Exercise Notice pursuant to Section 3(d) and, in each case, fails to deliver the
Exercise Notice prior to the expiry of the applicable Due Diligence Period, then
in addition to Stelco’s obligation to make another payment of the Due Diligence
Fee with respect to such expired Due Diligence Period, USS shall have the right
at any time thereafter, to immediately terminate this Agreement and the Option
upon written notice to Stelco. Stelco’s failure to pay any Due Diligence Fee
when due pursuant to this Section 10(d) shall constitute a material breach of
this Agreement entitling USS, at any time after such breach, to immediately
terminate this Agreement and the Option upon written notice to Stelco.
Notwithstanding the foregoing, Stelco shall not be required to pay a Due
Diligence Fee if: (i) USS has not materially complied with its obligations to
deliver the documentation required in the Due Diligence Notice pursuant to
Section 3(c)(i); or (ii) in the conduct of its confirmatory due diligence,
Stelco becomes aware (for the first time) of the occurrence any Material Adverse
Effect (other than as has been publicly disclosed or filed by USS with the U.S.
Securities and Exchange Commission and publicly available prior to Stelco’s
delivery of the Due Diligence Notice, provided that USS has complied with its
obligations pursuant to Section 6(a) in respect of such Material Adverse
Effect).

 

(e)           If this Agreement and the Option terminate pursuant to this
Section 10, this Agreement and the Option shall forthwith become void and be of
no effect, without any Liability on the part of either Party or its Affiliates,
except as set forth in this Section 10(e); provided, that the provisions
contained in Section 3(d), Section 5(b), Section 10(d), this Section 10(e),
Sections 11 through 25 and Exhibit A shall survive and remain in full force and
effect. If this Agreement and the Option are terminated by USS pursuant to
Sections 10(b)(v) or 10(b)(vii), then Stelco shall, within three Business Days
following the effective date of such termination, pay to USS as liquidated
damages in connection with any such termination, an amount equal to $20,000,000
by wire transfer of immediately available United States funds to an account
designated in writing by USS. For the avoidance of doubt, Stelco’s obligation to
pay liquidated damages pursuant to the foregoing sentence shall be in addition
to, and shall in no way limit, Stelco’s obligation to pay any Due Diligence
Fee(s) or any expense reimbursement that may be due and owing or become due and
owning pursuant to Section 5(b). The termination of this Agreement and the
Option shall have no effect on the obligations of the Parties under the Pellet
Agreement unless this Agreement and the Option are terminated by USS solely
pursuant to Section 10(b)(iii), in which case, at USS’s option, either (i) the
Parties shall amend the term of the Pellet Agreement to expire upon the final
day of the 2033 Shipping Season (with a Base Price Per Net Ton (as defined in
the Pellet Agreement) in the amount set forth in Annex 2 for any Shipping
Seasons following the 2027 Shipping Season) or (ii) (A) USS shall, within five
Business Days following the effective date of such termination, pay to Stelco an
amount equal to the Termination Fee by wire transfer of immediately available
United States funds to an account designated in writing by Stelco and (B) the
Parties shall amend the Pellet Agreement to (1) terminate USS’s obligation to
provide Minntac Flux Pellets and Minntac Acid Pellets (as each are defined in
the Pellet Agreement) after the Extension Date (with a Base Price Per Net Ton in
the amount set forth in Annex 2 for any Shipping Seasons following the 2027
Shipping Season) and (2) reduce the total tonnage required to be sold under the
Pellet Agreement based on the average percentage of Minntac Flux Pellets and/or
Minntac Acid Pellets sold under the Pellet Agreement during previous calendar
years prior to the Extension Date, based on the total amount of iron ore pellets
sold. Notwithstanding anything to the contrary herein, if this Agreement and the
Option terminate pursuant to this Section 10 for any reason (at any time), other
than a termination by USS solely pursuant to Section 10(b)(iii) if USS elects to
pay Stelco the Termination Fee, the provisions contained in Section 2 shall
survive and remain in full force and effect and the Payment Date of each
remaining Partial Payment shall be immediately accelerated and become due and
payable to USS. For the avoidance of doubt, other than in connection with the
termination of this Agreement and the Option pursuant to Section 10(b)(iii), USS
shall have no obligation to reimburse, return, credit, off-set or otherwise pay
to Stelco or its Affiliates any Termination Fee or all or any portion of the
Payment. In the event this Agreement and the Option are terminated pursuant to
Sections 10(b)(iii), 10(b)(v) or 10(b)(vii), this Section 10 will provide the
sole and exclusive remedies of the Parties with respect to the any breaches by
either Party of any covenant, agreement, representation or warranty contained in
this Agreement. The provision for payment of liquidated damages (and/or the
extension of the Pellet Agreement) in this Section 10 has been included because,
in the event of any breach or termination of this Agreement pursuant to Sections
10(b)(iii), 10(b)(v) or 10(b)(vii) by the applicable Party, the actual damages
to be incurred by the other Party can reasonably be expected to approximate the
amount of liquidated damages provided for herein (and/or the value to be derived
from any extension of the Pellet Agreement) and because the actual amount of
damages would be difficult, if not impossible, to measure accurately. Other than
in connection with a termination pursuant to Sections 10(b)(iii), 10(b)(v) or
10(b)(vii), nothing in this Agreement shall limit either Party’s right to seek
specific performance or any other remedy to which they are entitled at law or in
equity in respect of any breaches by the other Party of any covenant, agreement,
representation or warranty contained in this Agreement.

 



13

 

 

11.            Change of Control. This Agreement and the Option will continue in
full force and effect following a Change of Control of either Party (subject to
the right of USS and Stelco to terminate this Agreement pursuant to
Section 10(b)(vi) or 10(c)(iii), respectively, in the case of a Change of
Control to a Prohibited Transferee); provided, however, that in the case of a
Change of Control of Stelco to a Limited Transferee (including any such Change
of Control in connection with a plan of merger, consolidation, reorganization,
liquidation or dissolution or filing of a petition in bankruptcy, in any case,
under any provisions of bankruptcy Law), the Parties acknowledge and agree that,
upon exercise of the Option following such Change of Control, the Parties shall
work in good faith to address any concerns raised by USS as a result of such
Change of Control and if the Parties are unable to address such concerns within
45 days thereafter, the Parties will revise the form of LLC Agreement to remove
(a) any requirement therein (whether in Article V thereof or otherwise) to
obtain unanimous approval of the Board (as defined in the LLC Agreement) for
actions to be taken by the to-be-formed Company (as defined in the LLC
Agreement) or (b) the right of Stelco or its Affiliates to appoint the Stelco
Nominee (as defined in the LLC Agreement); provided, further, however, that in
the event the Person Controlling Stelco following such Change of Control would,
at any time before Stelco’s exercise of the Option, no longer be deemed to be a
Limited Transferee (based on the list set forth in Exhibit E), then the Parties
shall restore the provisions of the form of LLC Agreement first attached to this
Agreement without inclusion of the changes contemplated by this Section 11.

 



14

 

 

12.            Confidentiality. The Parties agree that that certain Mutual
Confidentiality Agreement, dated November 26, 2018, by and between the Parties
(the “Confidentiality Agreement”) shall automatically extend until the earlier
of (a) the Parties’ execution and delivery of the Master Agreement and (b) the
second anniversary of the Option Termination.

 

13.            Notices. Whenever it is provided herein that any notice, request,
Consent or other communication shall or may be given to or served upon either
Party by the other Party, or whenever either Party desires to give or serve upon
the other Party any communication with respect to this Agreement, each such
notice, request, Consent or other communication shall be in writing and shall be
deemed to have been validly served, given or delivered, (a) on the day when the
receipt is signed after deposit with an internationally recognized courier with
all charges prepaid through return receipt requested service or service with
tracking record and requiring signature upon receipt, (b) when delivered, if
hand-delivered by messenger, (c) upon actual receipt by the party to whom such
notice is required to be given if sent by registered mail or (d) on the date
sent by electronic transmission, in each case if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient, all of which shall be addressed to the Party to
be notified and sent to the address set forth in this Section 13 or to such
other address as may be substituted by notice given by the applicable Party as
herein provided:

 

to USS:

 

United States Steel Corporation

600 Grant Street

Pittsburgh, PA 15219

Attention: Mark Furry, Associate General Counsel – Corporate

Phone: +1 (412) 433-2813

Email: mwfurry@uss.com

 

with a copy to (which shall not constitute notice to USS):

 

Jones Day

500 Grant Street

Pittsburgh, Pennsylvania 15219

Attention: David A. Grubman

Phone: +1 (412) 394-7223

Email: dgrubman@jonesday.com

 



15

 

 



to Stelco:

 

Stelco Inc.
386 Wilcox Avenue

Hamilton, Ontario

L8N 3T1

Attention: Paul A. Simon, General Counsel

Phone: +1 (905) 577-4434

Email: paul.simon@stelco.com

 

with a copy to (which shall not constitute notice to Stelco):

 

McCarthy Tétrault LLP

66 Wellington Street West

Suite 5300, TD Bank Tower Box 48

Toronto ON M5K 1E6

Canada

Attention: Andrew Parker and

Eva Bellissimo

Phone: +1 (416) 601-7939 and

+1 (416) 601-8968

Email: aparker@mccarthy.ca and

ebellissimo@mccarthy.ca

 

14.           Entire Agreement. This Agreement constitutes the sole and entire
agreement of the Parties with respect to the subject matter contained herein and
supersedes all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter.

 

15.            Successor and Assigns; Assignment. This Agreement shall be
binding on and shall inure to the benefit of and be enforceable by the Parties
and their respective successors and permitted assigns. Except as otherwise
provided herein, (a) neither Party may assign, transfer, hypothecate, novate,
mortgage, charge or otherwise convey its rights, benefits, obligations or duties
hereunder without the prior written consent of the other Party; (b) any such
purported assignment, transfer, hypothecation, novation, mortgage, charge or
other conveyance by either Party without the prior written consent of the other
Party shall be void ab initio; and (c) no assignment permitted or consented to
hereby shall release either Party from any Liability under this Agreement unless
expressly provided for in such consent. Notwithstanding the foregoing sentence,
(y) either Party may assign this Agreement to an Affiliate of such Party without
the prior written consent of the other Party, provided, however, that any such
assignment shall not be permitted unless the transferee or assignee agrees in
writing to be bound by this Agreement, including with respect to payment
obligations hereunder, and (z) subject to Stelco’s rights under Section 10(e),
USS may assign this Agreement to any third party that acquires a majority of the
ownership of the Minntac Mine, regardless of the form or structure of
transaction (whether alone, in a series of related transactions or in connection
with the sale of some or all of USS’s other iron ore mining assets).

 



16

 

 

16.          No Third-Party Beneficiaries. This Agreement is for the sole
benefit of the parties hereto and their respective successors and permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other Person any legal or equitable right, benefit or remedy of any
nature whatsoever, under or by reason of this Agreement.

 

17.          Headings; Construction. The headings in this Agreement are for
reference only and shall not affect the interpretation of this Agreement. All
references herein to the terms “Section,” “clause,” “Annex,” and “Exhibit” are
references to the Sections, clauses, Annexes and Exhibits to this Agreement
unless otherwise specified.

 

18.          Amendments and Modifications; Waivers.

 

(a)            No amendment, modification or variation, of any provision of this
Agreement shall in any event be effective except by written agreement making
specific reference to the applicable provision to be amended, modified or
varied, in each case duly executed by each Party.

 

(b)            The failure of either Party, at any time or times, to require
strict performance by the other Party of any provision of this Agreement shall
not waive, affect or diminish any right of such Party thereafter to demand
strict compliance and performance herewith and no failure or delay by a Party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
Any suspension or waiver of any provision of this Agreement shall not suspend,
waive or affect any other provision of this Agreement whether the same is prior
or subsequent thereto. None of the undertakings, agreements, representations,
warranties or covenants of either Party contained in or contemplated by any
other provision of this Agreement shall be deemed to have been suspended or
waived by the other Party, unless such waiver or suspension is by an instrument
in writing signed by an officer of or other authorized employee of such Party
and directed to the other Party specifying such suspension or waiver.

 

19.         Severability. If any term or provision of this Agreement is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the Parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the Parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

20.         Publicity. The initial press releases regarding the announcement of
this Agreement shall be joint, and thereafter, USS and Stelco shall not, and
shall not permit their respective Affiliates or their respective officers,
directors, managers, employees, counsel, consultants, agents or representatives
(the “Representatives”) to, issue or cause the publication of any press release
or other announcement with respect to this Agreement or the transactions
contemplated hereby without the prior written consent of the other Party except
(a) as required by applicable Law, (b) as required by any listing agreement with
or rules of any applicable national securities exchange, trading market or
listing authority, (c) as may be requested by a Governmental Authority or (d) as
required by any collective bargaining agreement to which either Party is
subject, in which case (in the cases of clauses (a) through (d) above), the
Party required to make such press release or announcement shall allow the other
Party a reasonable opportunity to review and comment on such press release or
announcement in advance of publication, to the extent practicable.

 



17

 

 

21.           Governing Law. In all respects, this Agreement and any dispute
shall be governed by, and construed and enforced in accordance with, the Laws of
the State of Delaware, without giving effect to any choice of law rules that
would cause the application of Laws of any jurisdiction other than those of the
State of Delaware.

 

22.           Jurisdiction and Venue. The Parties (a) hereby irrevocably and
unconditionally submit to the jurisdiction of the United States District Court
for the Southern District of New York for the purpose of any Claim, suit or
other proceeding arising out of or based upon this Agreement, (b) agree not to
commence any Claim, suit or other proceeding arising out of or based upon this
Agreement except in the United States District Court for the Southern District
of New York, and (c) hereby waive, and agree not to assert, by way of motion, as
a defense, or otherwise, in any such Claim, suit or other proceeding, any Claim
that it is not subject personally to the jurisdiction of the above-named court,
that its property is exempt or immune from attachment or execution, that the
Claim, suit or other proceeding is brought in an inconvenient forum, that the
venue of the Claim, suit or other proceeding is improper or that this Agreement
or the subject matter hereof may not be enforced in or by such court.

 

23.           WAIVER OF JURY TRIAL. EACH PARTY HEREBY WAIVES AND COVENANTS THAT
NEITHER IT NOR ANY OF ITS AFFILIATES SHALL ASSERT (WHETHER AS PLAINTIFF,
DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF
ANY ISSUE, ACTION, CLAIM, CAUSE OF ACTION, SUIT (IN CONTRACT, TORT OR
OTHERWISE), INQUIRY, PROCEEDING OR INVESTIGATION ARISING OUT OF OR BASED UPON
THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED HEREBY, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING. EACH PARTY CERTIFIES AND ACKNOWLEDGES
THAT (A) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (B) SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY AND (C) SUCH WAIVER CONSTITUTES A MATERIAL
INDUCEMENT UPON WHICH SUCH PARTY IS RELYING AND WILL RELY IN ENTERING INTO THIS
AGREEMENT. EITHER PARTY MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 23 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH PARTY TO
THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

 

24.           Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which shall together be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

 

25.           No Strict Construction. The Parties have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement will be construed as
if drafted jointly by the Parties, and no presumption or burden of proof will
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement.

 

[signature page follows]

 





18

 

 

IN WITNESS WHEREOF, the Parties have executed this Option Agreement on the date
first written above.

 



  UNITED STATES STEEL CORPORATION         By: /s/ Richard Fruehauf     Name:
Richard Fruehauf     Title: Senior Vice President - Strategic Planning and Chief
Strategy & Development Officer



 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

[Signature Page to Option Agreement] 

 



 

 

 

  STELCO INC.         By: /s/ Alan Kestenbaum     Name: Alan Kestenbaum    
Title: Executive Chairman and CEO

 

[Signature Page to Option Agreement]

 



 

 

 

Exhibit A

Definitions

 

“Acceleration Event” has the meaning set forth in Section 2.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling, Controlled by or under common Control with, such Person.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Business Day” means each day other than a Saturday, Sunday or other day on
which commercial banks in New York, New York, or Toronto, Canada are authorized
or required by Law to close.

 

“CFIUS” has the meaning set forth in Exhibit E.

 

“Change of Control” shall mean, with respect to either Party: (a) any
transaction or series of transactions, that would result in, directly or
indirectly (i) the acquisition of Control of that Party by an unaffiliated third
Person that did not Control such Party prior to such transaction(s) or (ii) any
unaffiliated third Person owning or holding all or substantially all of the
assets of such Party determined on a fair market value basis of the assets of
such Party; or (b) a merger, consolidation, recapitalization or sale of equity
interests of such Party by such Party or the holders of its equity interests to
any unaffiliated third Person or similar transaction or series of transactions,
in each case that results in such unaffiliated third Person Controlling such
Party (or the surviving or resulting entity of such merger or consolidation or,
if such Person or surviving or resulting entity is a direct or indirect wholly
owned Subsidiary of an ultimate parent entity, such ultimate parent entity) that
did not Control such Party prior to such merger, consolidation,
recapitalization, sale or similar transaction.

 

“Claim” means all causes of action, claims, charges, complaints, demands, rights
and privileges against third parties, whether liquidated or unliquidated, fixed
or contingent, choate or inchoate, matured, unmatured, disputed, undisputed,
civil, criminal, administrative, investigative, informal or other, at law or in
equity.

 

“Commitment Letters” has the meaning set forth in Section 4(b)(vii)(A).

 

“Confidentiality Agreement” has the meaning set forth in Section 12.

 

“Consent” means an authorization, consent, approval, permit or license issued
by, or waiver from, any Governmental Authority or other Person.

 

“Contract” means each agreement, option, lease, license, cross-license, sale,
commitment and other instrument of any kind, whether written or oral, that is
legally binding or purports to be legally binding.

 

“Control” (including, with correlative meanings, the terms “Controlling,”
“Controlled by” or “under common Control with”), as used with respect to any
Person at a given time:

 

(a) holding, whether directly or indirectly, as owner or other beneficiary
(other than solely as the beneficiary of an unrealized security interest),
securities or ownership interests of that Person carrying votes or ownership
interests sufficient to elect or appoint 50% or more of the individuals who are
responsible for supervision or management of that Person, or (b) the exercise of
de facto control of that Person, including the power to direct or cause the
direction of the management or policies of a Person, or the exercise of negative
control through the right to approve or reject decisions on material items,
whether direct or indirect and whether through the ownership of securities or
ownership interest by Contract, trust or otherwise.

 



 

 

 

“Debt Financing Sources” means the Persons that have committed to provide or
have otherwise entered into agreements in connection with the Financing,
including the parties that delivered the Commitment Letters and any joinder
agreements or credit agreements entered into pursuant thereto or relating
thereto, together with their Affiliates and Representatives involved in the
Financing and their successors and assigns.

 

“Due Diligence Fee” has the meaning set forth in Section 10(d).

 

“Due Diligence Notice” has the meaning set forth in Section 3(c)(i).

 

“Due Diligence Period” has the meaning set forth in Section 3(c)(i).

 

“Effective Date” has the meaning set forth in the Preamble.

 

“Encumbrance” means, with respect to any asset or right, any lien, mortgage,
pledge, deed of trust, hypothecation, right of others, Claim, security interest,
encumbrance, lease, sublease, license, interest, option, charge or other similar
restriction or limitation of any nature whatsoever in respect of such asset or
right.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Exercise Date” has the meaning set forth in Section 3(b).

 

“Exercise Notice” has the meaning set forth in Section 3(a).

 

“Existing Confidentiality Agreements” means that certain (a) Mutual
Confidentiality Agreement, dated November 26, 2018, as amended by that certain
Amendment to Mutual Confidentiality Agreement, dated March 26, 2019, by and
between USS and Stelco and (b) Clean Team Agreement, dated July 3, 2019, by and
between USS and Stelco.

 

“Extension Date” means the later of (a) the day that is 18 months after the last
day of the outstanding Shipping Season in which USS delivers notice of
termination pursuant to Section 10(b)(iii) and (b) the last day of the Shipping
Season that follows the outstanding Shipping Season in which USS delivers notice
of termination pursuant to Section 10(b)(iii).

 

“Fee Letter” has the meaning set forth in Section 4(b)(vii)(A).

 



 

 

 

“Filing” means a registration or filing with, or notice to, any Governmental
Authority or other Person.

 

“Final Payment Date” means December 31, 2020.

 

“Financial Statement Costs” has the meaning set forth in Section 5.

 

“Financial Statements” has the meaning set forth in Section 5.

 

“Financing” has the meaning set forth in Section 4(b)(vii)(A).

 

“General Enforceability Exceptions” has the meaning set forth in Section
4(a)(iii).

 

“Governmental Authority” means any United States or non-United States federal,
territorial, state or local governmental authority, quasi-governmental
authority, instrumentality, court, government or self-regulatory organization,
commission, tribunal or organization or any regulatory, administrative or other
agency, or any political or other subdivision, department or branch of any of
the foregoing or any United States or non-United States court or arbitrator.

 

“Law” means any federal, state, local or foreign statute, law (including common
law), ordinance, rule, administrative interpretation, regulation, measure,
order, writ, injunction, directive, judgment, decree, notice or other
requirement of any Governmental Authority.

 

“Liability” means, with respect to any Person, any liability or obligation of
such Person of any kind, character or description, whether known or unknown,
absolute or contingent, asserted or unasserted, accrued or unaccrued, liquidated
or unliquidated, secured or unsecured, joint or several, due or to become due,
vested or unvested, absolute, contingent, executory, determined, determinable or
otherwise and whether or not the same is required to be accrued on the financial
statements of such Person.

 

“Limited Transferee” means any Person listed on the list attached hereto as
Exhibit F.

 

“LLC Agreement” means the LLC Agreement to be attached as an exhibit to the
Master Agreement

 

“Master Agreement” means the Master Agreement substantially in the form attached
hereto as Exhibit D upon completion thereof pursuant to Section 7.

 

“Material Adverse Effect” means any change, event, effect, circumstance,
occurrence result or state of facts that has a material adverse effect on the
business, results of operations or condition (financial or otherwise) of the
Minntac Mine, taken as a whole, other than any change, event, effect,
circumstance or occurrence that results from, arises out of or is attributable
or related to, any of the following (and no such changes, events, effects,
circumstances, occurrences, results or state of facts will be deemed, either
alone or in combination, to constitute, or be taken into account in determining
whether there has been or may be, a Material Adverse Effect): (a) general
economic conditions (including changes in (i) financial or market conditions,
(ii) currency exchange rates, (iii) prevailing interest rates or credit markets,
(iv) the price of iron ore or steel or (v) trade disputes or the imposition or
removal of tariffs); (b) changes (or proposed changes) in the legal, Tax,
regulatory or political conditions (including changes in Law or in the
interpretation or application of Law, including as it relates to items such as
tariffs, trade agreements or treaties); (c) changes or proposed changes in GAAP
or other applicable accounting standards or the interpretations or applications
thereof; (d) conditions in or affecting the iron ore mining or steel
manufacturing industries, including trade disputes or tariffs; (e) conditions
resulting from natural disasters, floods, wildfires, storms, lightning, hail
storms, blizzards, tornadoes, droughts, cyclones, artic frosts, mudslides,
severe weather resulting in the freezing of lakes and other waterways or bodies
of water, acts of God or other weather-related or natural conditions, manmade
disasters (to the extent not caused by USS or its Affiliates), pandemics,
epidemics or disease outbreak (including the COVID-19 virus) or the
commencement, occurrence, continuation or intensification of any war (whether or
not declared), sabotage, armed hostilities, civil unrest, military attacks or
acts of terrorism or declaration of national emergency; (f) any failure by the
Minntac Mine to meet budgets, plans, projections or forecasts (whether internal
or otherwise) for any period (it being understood that the underlying causes of
the failure to meet such budgets, plans, projections or forecasts may be taken
into account in determining whether a Material Adverse Effect has occurred
unless such causes are otherwise excepted under this paragraph); (g) the
negotiation, execution, announcement, performance, pendency or consummation of
this Agreement, the transactions contemplated hereby, the identity of Stelco or
any of its Affiliates or any acts or omissions of Stelco or its Affiliates or
any communication by Stelco or any of its Affiliates, including in respect of
its plans or intentions with respect to the Minntac Mine, including the impact
thereof on relationships, contractual or otherwise, with suppliers,
distributors, partners, labor unions or employees; or (h) any labor strike,
lockout or work stoppage, pending or threatened, against the Minntac Mine
following the announcement of the transactions contemplated by this Agreement;
provided, however, that with respect to clauses (a) through (e) above, such
matters will be considered only to the extent that they disproportionately
affect the Minntac Mine as compared to similarly situated operation in the iron
ore mining industries.

 



 

 

 

“Minntac Mine” has the meaning set forth in the Recitals.

 

“Option” has the meaning set forth in Section 1.

 

“Option Interest” has the meaning set forth in the Recitals.

 

“Option Term” has the meaning set forth in Section 1.

 

“Option Termination” has the meaning set forth in Section 1.

 

“Partial Payment” has the meaning set forth in Section 2.

 

“Party” or “Parties” has the meaning set forth in the Preamble.

 

“Payment” has the meaning set forth in the Recitals.

 

“Payment Date” has the meaning set forth in Section 2.

 

“Pellet Agreement” has the meaning set forth in the Recitals.

 



 

 

 

“Person” or “Persons” means any natural person and any corporation, firm,
partnership, trust, estate, limited liability company, sole proprietorship,
unincorporated society or other entity resulting from any form of association.

 

“Prohibited Transferee” means any Person listed on the list attached hereto as
Exhibit E.

 

“Representatives” has the meaning set forth in Section 20.

 

“Sanctions” has the meaning set forth in Exhibit E.

 

“Shipping Season” means the normal annual shipping season of the Minntac Mine
for any given calendar year which begins on March 15 of such calendar year and
ends on January 31 of the following calendar year.

 

“Solvent” means that, as of any date of determination with respect to any
Person: (a) the sum of the debt (including contingent Liabilities) of such
Person and its Subsidiaries, taken as a whole, does not exceed the present fair
saleable value of the present assets of such Person and its Subsidiaries, taken
as a whole; (b) the capital of such Person and its Subsidiaries, taken as a
whole, is not unreasonably small in relation to the business of such Person and
its Subsidiaries, taken as a whole; and (c) such Person and its Subsidiaries,
taken as a whole, do not have debts, including current obligations, beyond their
ability to pay or refinance such debts as they mature in the ordinary course of
business; provided, however, for purposes hereof, the amount of any contingent
Liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured Liability.

 

“Stelco” has the meaning set forth in the Preamble.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company or other similar entity as to which more than 50% of the
outstanding capital stock or other securities having voting rights or power is
owned or controlled, directly or indirectly, by such Person and/or by one or
more of such Person’s direct or indirect subsidiaries.

 

“Termination Fee” means:

 

(a)       if the date on which USS delivers notice of termination pursuant to
Section 10(b)(iii) occurs prior to the Final Payment Date, an amount equal to
the aggregated Partial Payments paid by Stelco as of such date;

 

(b)       if the date on which USS delivers notice of termination pursuant to
Section 10(b)(iii) occurs after the Final Payment Date but prior to the last day
of the 2022 Shipping Season, an amount equal to $100,000,000; or

 

(c)       if the date on which USS delivers notice of termination pursuant to
Section 10(b)(iii) occurs on or after the last day of the 2022 Shipping Season
but prior to the Option Termination, an amount calculated with respect to the
total enterprise value of the entirety of the Minntac Mine (as determined by the
consideration to be paid by the purchaser in the sale transaction contemplated
by Section 10(b)(iii)) (the “Mine Valuation”) as follows:

 



 

 

 

(i)       if the Mine Valuation is $2,400,000,000 or greater, the Termination
Fee will be an amount equal to the fair market value of the Option immediately
prior to the time USS delivers notice of termination pursuant to
Section 10(b)(iii), as determined by an independent third party evaluator of
national recognition appointed jointly by the Parties (each acting reasonably);
provided, that in no event will the Termination Fee exceed $120,000,000,
regardless of such determination; or

 

(ii)       if the Mine Valuation is less than $2,400,000,000, the Termination
Fee will be an amount equal to the product of $100,000,000 multiplied by a
fraction, the numerator of which is the Mine Valuation and the denominator of
which is $2,400,000,000.

 

“USS” has the meaning set forth in the Preamble.

 



 

 

 

Exhibit B

Form of Exercise Notice

 

(See attached)

 





 

 

 

Exhibit C

Form of Due Diligence Notice

 

(See attached)

 



 

 

 

Exhibit D

Form of Master Agreement

 

(See attached)

 





 

 

 

Exhibit E

List of Prohibited Transferees

 

1.Any Person:

 

(a)           that is currently the subject or the target of any sanctions
administered or enforced by the U.S. government, (including, without limitation,
the Office of Foreign Assets Control of the U.S. Department of the Treasury or
the U.S. Department of State and including, without limitation, the designation
as a “specially designated national” or “blocked person”), the Canadian
Government (including, without limitation, Global Affairs Canada and the Royal
Canadian Mounted Police), the United Nations Security Council, the European
Union, Her Majesty’s Treasury, or other relevant sanctions authority
(collectively, “Sanctions”);

 

(b)           that is located, organized or resident in a country or territory
that is the subject or target of Sanctions, including, without limitation,
Crimea, Iran, North Korea and Syria; or

 

(c)           whose ownership interest in Stelco following a Change of Control,
in the reasonable determination of USS, would, or would reasonably be likely to,
result in (if the Option were exercised and the Parties execute and deliver the
Master Agreement), (i) the Parties submitting a joint notice to the Committee on
Foreign Investment in the United States (“CFIUS”) regarding the transactions
contemplated by the Master Agreement and (ii) if the Parties made such a
submission, following CFIUS’s initial 45-day review period, CFIUS requesting an
additional 45-day investigation period with respect to such transactions and,
based on the determination of nationally-recognized CFIUS counsel engaged by USS
and reasonably acceptable to Stelco, the transactions contemplated by the Master
Agreement have a reasonable basis for being blocked by CFIUS or the Office of
the President of the United States. For the avoidance of doubt, such Persons
would include any Person that is located, organized or resident in China, Russia
or any jurisdiction subject to Sanctions.

 



 

 

 

Exhibit F

List of Limited Transferees

 

1.Any Person that is a successor to Stelco as a party to this Agreement in
connection with any, transfer, sale, assignment, merger, consolidation,
reorganization, liquidation or dissolution, in each case, made in connection
with a proceeding under any federal or provincial bankruptcy Law.

 

2.Any Person that, at the time of the Change of Control, is directly or
indirectly, engaging in (a) the business of owning or operating a flat-rolled
steel mill or an energy pipe (but not a structural pipe), oil country tubular
goods and linepipe, electrical steel mill, a scrap alternatives facility,
including but not limited to a pig machine, or any similar or equivalent mill,
facility or machine, (b) research, development or design of a flat-rolled or
energy pipe (but not structural pipe), oil country tubular goods and linepipe,
electrical steel mill, scrap alternatives, including but not limited to a pig
machine or any similar or equivalent mill, facility or machine, (c) the business
of owning or operating iron ore mines, including but not limited to associated
extraction, refinement or processing facilities or (d) any business in which USS
or its Subsidiaries engage as of the time of the Change of Control, to the
extent that the aggregate revenues attributable to such business in the most
recently-completed fiscal year represent at least 10% or more of the
consolidated revenues of USS and its Subsidiaries for such fiscal year (as set
forth in USS’s most recent audited consolidated financial statements).

 

3.Any Person that has, directly or indirectly through its Affiliates, whether
individually or as a member of a group (as defined in Section 13(d) of the
Exchange Act), within the five-year period immediately preceding any date of
determination:

 

(a)           made, had substantial engagement in or been an active participant
in any “solicitation” of “proxies” (as such terms are used in the proxy rules of
the U.S. Securities and Exchange Commission) to vote, or advise or knowingly
influence any Person with respect to the voting of, any equity securities of any
issuer in connection with a proposed change of Control or other extraordinary or
fundamental transaction, or a proposal for the election or replacement of
directors, not approved (at the time of the first such proposal) by the board of
directors of such issuer;

 

(b)            commenced a “tender offer” (as such term is used in Regulation
14D under the Exchange Act) to acquire the equity securities of an issuer that
was not approved (at the time of commencement) by the board of directors of such
issuer in a Schedule 14D-9 filed under Regulation 14D under the Exchange Act; or

 

(c)           obtained the appointment, designation or replacement (or the right
to direct the appointment, replacement, designation or nomination of) any member
of the board of directors or the chief executive officer of an issuer as a
result of a sustained public or private campaign undertaken without the support
of management and the board of directors to effect such change, including by
means of a cooperation, settlement or similar agreement with such issuer, in
each case, but other than in connection with the purchase of equity securities
directly from such issuer.

 



 

 

 



Annex 1

 
Acceleration Event

 



 

 



 

Annex 2

 

Base Price Per Net Ton

 



 

 